Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05 November 2021 has been entered.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Input device configured to provide an input..  in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz (2013/0298515) in view of Inoue (2016/0029559), Lucas (2017/0113548) and further in view of Meyeres (8,621,855).

	Regarding claim 1, Lohrentz discloses a system for adjusting the harvesting implement (abstract, “a harvesting header”) orientation of an agricultural harvester (¶0018, “a harvesting header for use with an agricultural combine harvester”, “the height of the harvesting header 10 may be adjusted by pivoting or rotating the feederhouse 12 upwardly and downwardly about a rotational axis adjacent a rearward end”), the system comprising: 
	a harvesting implement defining a longitudinal axis extending between a forward end of the harvesting implement and an aft end of the harvesting implement (abstract, “At least one hydraulic ram connects between the feederhouse interface and the header frame to pivot the harvesting header on the feederhouse to a desired fore/aft pitch angle”), the harvesting implement configured to be coupled to the agricultural harvester in a manner that permits a fore/aft tilt angle (abstract, “At least one hydraulic ram connects between the feederhouse interface and the header frame to pivot the harvesting header on the feederhouse to a desired fore/aft pitch angle”), defined between the longitudinal axis of the harvesting implement and a field surface, to be adjusted (abstract, “to be adjusted Front and rear ground sensors provide an output that is used to control the fore/aft pitch angle of the harvesting header relative the ground by pivoting the header frame relative the feederhouse interface”);
	a sensor (¶0007, ground sensors), 
	a controller communicatively coupled to the sensor(¶0007,“A front ground sensor is positioned near a leading portion of the header frame and a rear ground sensor is positioned near the rear of the header frame”), 
	initiate adjustments of the fore/aft tilt angle based on the monitored input (abstract, “Front and rear ground sensors provide an output that is used to control the fore/aft pitch angle of the harvesting header relative the ground by pivoting the header frame relative the feederhouse interface.”).
	Lohrentz does not explicitly disclose initiate adjustment of the fore/aft tilt angle of the harvesting implement based on both predetermined characteristics of the harvesting implement and the monitored distance between the harvesting implement and the field surface; a sensor configured to detect a parameter indicative of a distance between the harvesting implement and the field surface; 
	Controller configured to receive an input associated with a predetermined characteristic of the harvesting implement; 
	monitor the distance between the harvesting implement and the field surface based on data received from the sensor; and 
	control operations of the implement based on the predetermined characteristics of the implement.
	Inoue, in the same field of endeavor, teaches a sensor configured to detect a parameter indicative of a distance between the harvesting implement and the field surface (¶0051, a reaping height sensor that detect a vertical position of the reaper unit. Examiner construes reaper unit (FIG.1 “13”, as the harvesting implement); 
	monitor the distance between the harvesting implement and the field surface based on data received from the sensor (FIG. 4, #6, wherein the implement is the reaper and vertical position is the distance between the implement i.e. the reaper and the ground); and initiate adjustments of the fore/aft tilt angle based on the monitored distance between the harvesting implement and the field surface (FIG. 5, #13, adjust front/rear tilt angle). 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by adding a sensor to detect the distance between the implement and the surface field as taught by Inoue. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve the efficiency of harvesting on uneven terrains by having a height control capability to independently raise and lower the header to correct for undesired tilt angle. 
	Lucas, in the same field of endeavor, teaches controller (¶0005, “controller”) configured to receive an input associated with a predetermined characteristic of the harvesting implement (¶0005, “configuration or operating characteristics of the tractor or the location within the field… each implement typically includes a configuration module stored on the controller of the tractor to configure operation of the respective implement”);
	control operations of the implement based on the predetermined characteristics of the implement (¶0005, “The controller on the tractor may be configured to control operation of the implements connected to the tractor. Different models of each implement may include varying operating parameter.. each implement typically includes a configuration module stored on the controller of the tractor to configure operation of the respective implement”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by controlling the operation of the implement based on the predetermined characteristics as taught by Lucas. One of ordinary skill in the art would have been motivated to make to make this modification in order to decrease the complexity of implements’ configurations  by implementing a robust system that detects the agricultural system configurations and leads to a selected display of the needed setup and selections in an intuitive and efficient manner.
	While Lohrentz in view of Lucas discloses a controller configured to receive an input associated with a predetermined characteristic of the harvesting implement (Lucas, ¶0005, “controller”) configured to receive an input associated with a predetermined characteristic of the harvesting implement (¶0005, “configuration or operating characteristics of the tractor or the location within the field… each implement typically includes a configuration module stored on the controller of the tractor to configure operation of the respective implement”), Lohrentz in view of Lucas does not explicitly disclose the harvesting implement including an input device installed on the harvesting implement, the input device configured to provide an input associated with a predetermined characteristic of the harvesting implement.
	Meyeres, in the same field of endeavor, teaches the harvesting implement including an input device installed on the harvesting implement (FIG. 4, “device 28”), the input device configured to provide an input associated with a predetermined characteristic of the harvesting implement (claim 2, “the continuous mode, the operating comprises triggering commencement of flow at the constant magnitude in response to a first predetermined displacement of the auxiliary input device”. Examiner construes the response to a first predetermined displacement of the auxiliary input device as the predetermined input from the input device).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz in combination with the controller as taught by Lucas, by installing an input device as taught by Meyeres. One of ordinary skill in the art would have been motivated to make to make this modification in order to decrease the complexity of implements’ configurations by implementing a robust system that detects the agricultural system configurations and leads to a selected display of the needed setup and selections in an intuitive and efficient manner.

	Regarding claim 8, Lohretnz teaches wherein the controller is configured to receive the input from a component of the harvesting implement (abstract, “Front and rear ground sensors provide an output that is used to control the fore/aft pitch angle of the harvesting header relative the ground by pivoting the header frame relative the feederhouse interface.”).  
	Regarding claim 10, Lohrentz does not explicitly disclose the sensor comprises a contact-based sensor.
	 Inoue  teaches wherein the sensor comprises a contact-based sensor (¶0131, “contact sensor”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by implementing a contact sensor as taught by Inoue. One of ordinary skill in the art would have been motivated to make this modification in order easily detect the volume of the harvested crops by enlarging the width of the detection board.
	Regarding claim 11, claim 11 is rejected using the same art and rationale used to reject claim 11.
	Regarding claim 18, claim 18 is rejected using the same art and rationale used to reject claim 8.

Claims 2-4, and 12-14 /are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz (2013/0298515) in view of Inoue (2016/0029559), Lucas (2017/0113548), Meyeres (8,621,855) as applied to claim 1, and further in view of Takeuchi (6,164,415) and Figgins (2017/0064904).

	Regarding claim 2, Lohrentz  does not explicitly disclose wherein the controller is further configured to determine a first position of the harvesting implement at which a maximum operational distance is defined between the harvesting implement and the field surface and a second position of the harvesting implement at which a minimum operational distance is defined between the harvesting implement and the field surface.
	Takeuchi teaches wherein the controller is further configured to determine a first position of the harvesting implement at which a maximum operational distance is defined between the harvesting implement and the field surface and a second position of the harvesting implement at which a minimum operational distance is defined between the harvesting implement and the field surface (col. 3, lines 7-10, FIG. 9, and FIG. 6, Hmax is the maximum height and H0 is the minimum height).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by defining maximum and minimum distance between the harvesting implement and field surface as taught by Takeuchi. One of ordinary skill in the art would have been motivated to make to make this modification in order to have a header control system that accommodates different types of operations such as cutting height and tilt on the header.
	Figgins teaches predetermined cut height set point is inputted by the operator based on the type of crop (¶0054). Furthermore, Figgins teaches the maximum and minimum operational parameter is based on the type of the agriculture harvester (¶0047).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by defining maximum and minimum operational parameters based on the type of harvester and input from operator as taught by Figgins. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve the operation of harvesting i.e. not missing any crop harvesting in the field, by implementing a header height control systems that allows the header to adjust  cut height set point based on changes in landscape i.e., travel over uneven terrain. 
	Regarding claim 3, Takeuchi further teaches wherein the controller is configured to initiate adjustments of the fore/aft tilt angle such that the fore/aft tilt angle is decreased as the harvesting implement is moved from the first position to the second position (FIG. 5, FIG. 6, and FIG. 9, rear tilt angle, col. 8, lines 24-39).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by defining maximum and minimum distance between the harvesting implement and field surface as taught by Takeuchi. One of ordinary skill in the art would have been motivated to make to make this modification in order to have a header control system that accommodates different types of operations such as cutting height and tilt on the header.
	Regarding claim 4, Takeuchi further teaches wherein the controller is configured to initiate adjustments of the fore/aft tilt angle such that the fore/aft tilt angle is increased as the harvesting implement is moved from the second position to the first position (FIG. 6, col. 17, lines 31-52).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by defining maximum and minimum distance between the harvesting implement and field surface as taught by Takeuchi. One of ordinary skill in the art would have been motivated to make to make this modification in order to have a header control system that accommodates different types of operations such as cutting height and tilt on the header.
	Regarding claim 12, claim 12 is rejected using the same art and rationale used to reject claim 2.
	Regarding claim 13, claim 13 is rejected using the same art and rationale used to reject claim 3.
	Regarding claim 14, claim 14 is rejected using the same art and rationale used to reject claim 4.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz (2013/0298515) in view of Inoue (2016/0029559), Lucas (2017/0113548), Meyeres (8,621,855) as applied to claim 1, and further in view of Takeuchi (6,164,415) and Pankaj (2017/0311541).

	Regarding claim 5, Lohrentz does not explicitly disclose wherein the received input corresponds to a first input a first position of the harvesting implement at which a maximum operational distance is defined between the harvesting implement and the field surface and a second position of the harvesting implement at which a minimum operational distance is defined between the harvesting implement and the field surface; and determine the fore/aft tilt angle for a given position of the harvesting implement based on the predetermined characteristics of the harvesting implement and the received inputs, the given position being located between the first and second positions.
	Lucas, in the same field of endeavor, teaches controller (¶0005, “controller”) configured to receive an input associated with a predetermined characteristic of the harvesting implement (¶0005, “configuration or operating characteristics of the tractor or the location within the field… each implement typically includes a configuration module stored on the controller of the tractor to configure operation of the respective implement”);
	control operations of the implement based on the predetermined characteristics of the implement (¶0005, “The controller on the tractor may be configured to control operation of the implements connected to the tractor. Different models of each implement may include varying operating parameter.. each implement typically includes a configuration module stored on the controller of the tractor to configure operation of the respective implement”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by controlling the operation of the implement based on the predetermined characteristics as taught by Lucas. One of ordinary skill in the art would have been motivated to make to make this modification in order to decrease the complexity of implements’ configurations  by implementing a robust system that detects the agricultural system configurations and leads to a selected display of the needed setup and selections in an intuitive and efficient manner.
	 Takeuchi teaches wherein the received input corresponds to a first input (col. 8, lines 46-47) a first position of the harvesting implement at which a maximum operational distance is defined between the harvesting implement and the field surface and a second position of the harvesting implement at which a minimum operational distance is defined between the harvesting implement and the field surface; and determine the fore/aft tilt angle for a given position of the harvesting implement based on the received first and second inputs, the given position being located between the first and second positions (col. 8, lines 8-19, FIG. 5, 6, and FIG. 9).  
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by defining maximum and minimum distance between the harvesting implement and field surface as taught by Takeuchi. One of ordinary skill in the art would have been motivated to make to make this modification in order to have a header control system that accommodates different types of operations such as cutting height and tilt on the header.
	Pankaj teaches wherein the received input corresponds to a first input, the controller further configured to:  2052735/CNHI-83 receive a second input from an operator of the agricultural harvester (¶0008, “a controller that is configured for receiving operator inputted header lifting requirements and controlling a header lift actuator in response to the inputted header lifting requirements.”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by receive a second input from an operator of the agricultural harvester as taught by Pankaj. One of ordinary skill in the art would have been motivated to make this modification in order prevent a waste in time and causes unnecessary wear on the system by the system being active for a longer time and through a longer range than is necessary.
	Regarding claim 15, claim 15 is rejected using the same art and rationale used to reject claim 5.

	Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz (2013/0298515) in view of Inoue (2016/0029559), Lucas (2017/0113548), Meyeres (8,621,855) as applied to claim 1, and further in view of Procuniar (10,150,483).

	Regarding claim 6, Lohrentz does not explicitly disclose wherein the predetermined characteristic comprises at least one of a manufacturer, model, or type of the harvesting implement. 	Procuniar teaches wherein the predetermined characteristic comprises at least one of a manufacturer, model, or type of the harvesting implement (claim 1).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by receiving the predetermined characteristic comprises at least one of a manufacturer, model, or type of the harvesting implement as taught by Procuniar. One of ordinary skill in the art would have been motivated to make this modification in order optimize the functions across a fleet of vehicles and related implementing systems i.e. different types of implements. 
	Regarding claim 16, claim 16 is rejected using the same art and rationale used to reject claim 6.

Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz (2013/0298515) in view of Inoue (2016/0029559), Lucas (2017/0113548), Meyeres (8,621,855) as applied to claim 1, and further in view of Pankaj (2017/0311541).

	Regarding claim 7, Lohrentz does not explicitly disclose wherein the controller is configured to receive the input from an operator of the agricultural harvester.
	 Pankaj teaches wherein the controller is configured to receive the input from an operator of the agricultural harvester (¶0008, “a controller that is configured for receiving operator inputted header lifting requirements and controlling a header lift actuator in response to the inputted header lifting requirements.”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by receiving the input from an operator of the agricultural harvester as taught by Pankaj. One of ordinary skill in the art would have been motivated to make this modification in order prevent a waste in time and causes unnecessary wear on the system by the system being active for a longer time and through a longer range than is necessary.
	Regarding claim 17, claim 17 is rejected using the same art and rationale used to reject claim 7.

	
Claims 9, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz (2013/0298515) in view of Inoue (2016/0029559), Lucas (2017/0113548), Meyeres (8,621,855) as applied to claim 1, and further in view of Shimano (2018/0002901).

	Regarding claim 9, Lohrentz does not explicitly disclose the controller is configured to initiate adjustments of the fore/aft tilt angle based on the monitored input; controller is configured to receive an input associated with a predetermined characteristic of the harvesting implement; control operations of the implement based on the predetermined characteristics of the implement; controlling the implement based on the condition of the field.
	 Inoue teaches the controller is configured to initiate adjustments of the fore/aft tilt angle based on the monitored input (FIG. 4, #6, wherein the implement is the reaper and vertical position is the distance between the implement i.e. the reaper and the ground, FIG. 5, #13, adjust front/rear tilt angle).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by adding the controller is configured to initiate adjustments of the fore/aft tilt angle based on the monitored input as taught by Inoue. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve the efficiency of harvesting on uneven terrains by having a height control capability to independently raise and lower the header to correct for undesired tilt angle. 
	Lucas, in the same field of endeavor, teaches controller (¶0005, “controller”) configured to receive an input associated with a predetermined characteristic of the harvesting implement (¶0005, “configuration or operating characteristics of the tractor or the location within the field… each implement typically includes a configuration module stored on the controller of the tractor to configure operation of the respective implement”);
	control operations of the implement based on the predetermined characteristics of the implement (¶0005, “The controller on the tractor may be configured to control operation of the implements connected to the tractor. Different models of each implement may include varying operating parameter.. each implement typically includes a configuration module stored on the controller of the tractor to configure operation of the respective implement”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by controlling the operation of the implement based on the predetermined characteristics as taught by Lucas. One of ordinary skill in the art would have been motivated to make to make this modification in order to decrease the complexity of implements’ configurations  by implementing a robust system that detects the agricultural system configurations and leads to a selected display of the needed setup and selections in an intuitive and efficient manner.
	Shimano teaches controlling the implement based on the condition of the field (claim 1, “the controller being programmed to control the work implement based on the signals, obtain a distance between the work implement and a design terrain which represents a target shape of a work object based on the signals, determine whether a surface compaction determination condition”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by controlling the implement based on the condition of the field as taught by Shimano. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide a reaping and raising / lowering control device of a reaper and harvester that can perform reaping work favorably while avoiding insufficiently and repeatedly raising the amount of mowing part.
	Regarding claim 19, claim 19 is rejected using the same art and rationale used to reject claim 9.

Claims 1, 8, 10, 11 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lohrentz (2013/0298515) in view of Inoue (2016/0029559), Lucas (2017/0113548), Meyeres (8,621,855) and further in view of Kingdon (2014/0257732).

	Regarding claim 20, Lohrentz does not explicitly disclose wherein, when initiating the adjustments of the fore/aft tilt angle of the harvesting implement, the controller is further configured to: access an orientation data set based on the predetermined characteristic of the harvesting implement; and retrieve a desired fore/aft tilt angle for the harvesting implement from the accessed orientation data set corresponding to the monitored distance between the harvesting implement and the field surface. 
	Inoue teaches the controller is configured to initiate adjustments of the fore/aft tilt angle based on the monitored input (FIG. 4, #6, wherein the implement is the reaper and vertical position is the distance between the implement i.e. the reaper and the ground, FIG. 5, #13, adjust front/rear tilt angle).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by adding the controller is configured to initiate adjustments of the fore/aft tilt angle based on the monitored input as taught by Inoue. One of ordinary skill in the art would have been motivated to make to make this modification in order to improve the efficiency of harvesting on uneven terrains by having a height control capability to independently raise and lower the header to correct for undesired tilt angle. 
	Lucas teaches controller is further configured to: Lucas teaches access an orientation data set based on the predetermined characteristic of the harvesting implement (¶0005, “configuration or operating characteristics of the tractor or the location within the field… each implement typically includes a configuration module stored on the controller of the tractor to configure operation of the respective implement”); and retrieve a desired fore/aft tilt angle for the harvesting implement from the accessed orientation data set corresponding to the monitored distance between the harvesting implement and the field surface (¶0039, “a predetermined acceptable range of front/rear tilt” ¶0051, “the vertical position is located lower than a predetermined height.”). Examiner construes predetermined height as the distance between the implement and the surface and the predetermined tilt angle as the predetermined tilt angle of the implement. Furthermore, Examiner construes predetermined data as data stored i.e. stored in a data set. 
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz  by controlling the operation of the implement based on the predetermined characteristics as taught by Lucas. One of ordinary skill in the art would have been motivated to make to make this modification in order to decrease the complexity of implements’ configurations  by implementing a robust system that detects the agricultural system configurations and leads to a selected display of the needed setup and selections in an intuitive and efficient manner.
	However, should it be found that Huang in view of Lucas does not explicitly disclose a dataset that contains plurality of operation parameters such as tilt angle that corresponds to the position of the implement. Kingdon teaches said limitation (¶0022, “The predefined dataset may contain a plurality of readings of the inclination of the implement 116 relative to the frame of the machine 100 corresponding to one or more positions of the implement 116 relative to the frame of the machine 100. These readings are recorded when the machine 100 is operating on the horizontal ground”).
	It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the harvesting header machine disclosed by Lohrentz in view of Inoue and Lucas  by adding the dataset that contains operating parameters as taught by Kingdon. One of ordinary skill in the art would have been motivated to make to make this modification in order to provide an improved and simplified approach of measuring a relatively accurate inclination of the machine with respect to the horizontal ground.
	Regarding claim 21, claim 21 is rejected using the same art and rationale used to reject claim 20.


Conclusion
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Brendon (2013/0283745) teaches a windrower with a harvesting header with a crop cutting assembly for severing crop from the ground windrower has a header pitch sensor for measuring a fore/aft pitch angle and a hydraulic system. The hydraulic system moves the header between an operating height and a raised position, and also controls a fore/aft pitch angle (abstract).
Ehrhart (2007/0163220) teaches a system and apparatus for controlling height of a header of a work machine such as an agricultural windrowing machine or a harvesting machine, which includes height control cylinders jointly or individually operable for raising or lowering the opposite ends of a header to achieve a desired overall height or angle of tilt in relation to the surface of a field or pasture to be cut, and which allow the header to be raised, and lowered to the previously selected cut height, without changing the lengths of the cylinders, so as to be usable in combination with an optional header lift and/or float system (abstract). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDHWAN K MAWARI whose telephone number is (571)270-1535.  The examiner can normally be reached on mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on 571-270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/REDHWAN K MAWARI/Primary Examiner, Art Unit 3667